  Case 18-07276         Doc 23     Filed 05/10/19 Entered 05/10/19 14:47:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07276
         TANYA M SYLVESTRE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/13/2018.

         2) The plan was confirmed on 05/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/26/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-07276          Doc 23      Filed 05/10/19 Entered 05/10/19 14:47:02                      Desc Main
                                       Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $2,070.00
        Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                       $2,070.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,977.57
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $92.43
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,070.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CERASTES WTB LLC                  Unsecured            NA         510.00           510.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured        10,000.00     12,746.84        12,746.84            0.00       0.00
CREDIT MANAGEMENT LP              Unsecured         297.00           NA               NA            0.00       0.00
ESCALLATE LLC                     Unsecured         676.00           NA               NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured         4,830.00            NA               NA            0.00       0.00
HARRIS & HARRIS                   Unsecured         768.00           NA               NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured         6,422.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured         355.49        135.67           135.67           0.00       0.00
MIDLAND FUNDING                   Unsecured      2,552.00            NA               NA            0.00       0.00
MONIQUE DAVIS                     Unsecured      1,200.00            NA               NA            0.00       0.00
Municipal Collection Service Inc. Unsecured         200.00           NA               NA            0.00       0.00
NATIONAL ACCOUNT SERVICES         Unsecured         242.00           NA               NA            0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured      5,596.00       4,862.43             0.00           0.00       0.00
NAVY FEDERAL CREDIT UNION         Secured              NA       1,050.00         1,050.00           0.00       0.00
NAVY FEDERAL CREDIT UNION         Unsecured            NA       4,546.46         4,546.46           0.00       0.00
OAC                               Unsecured          83.00           NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC             Unsecured         601.00           NA               NA            0.00       0.00
PINNACLE CREDIT SERVICE           Unsecured         672.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         283.00      4,614.20         4,614.20           0.00       0.00
US DEPT OF ED NELNET              Unsecured      6,624.00     34,485.99        34,485.99            0.00       0.00
US DEPT OF ED NELNET              Unsecured      4,752.00            NA               NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured      6,971.00            NA               NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured      7,032.00            NA               NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured      4,774.00            NA               NA            0.00       0.00
US DEPT OF ED NELNET              Unsecured      4,283.00            NA               NA            0.00       0.00
WEINSTEIN & RILEY PS              Unsecured         510.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-07276         Doc 23      Filed 05/10/19 Entered 05/10/19 14:47:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $1,050.00                $0.00            $0.00
 TOTAL SECURED:                                           $1,050.00                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,039.16                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,070.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,070.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/10/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
